             Case 2:15-cr-00707-SRB Document 617 Filed 10/18/19 Page 1 of 1



                                    DISTRICT JUDGE'S MINUTES
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: SUSAN R. BOLTON            Date: October 18, 2019
USA v. Abdul Malik Abdul Kareem                 Case Number: CR-15-00707-1-PHX-SRB

Assistant U.S. Attorney: Kristen Brook and Joseph Koehler
Attorney for Defendant: Daniel Drake and Daniel Maynard, CJA
Interpreter: N/A
Defendant: ☒ Present ☒ Custody

Evidentiary Hearing (Day 3)

1:31 p.m. Reconvene. Discussion held regarding Government’s disclosure of three reports to Defense
counsel this date, which have now been marked as Exhibit 187. The Court having reviewed said exhibit
and without objection by Government’s counsel, Exhibit 187 is admitted. Defense counsel request to re-
call Glenn Milnor to the stand. Glenn Milnor, previously sworn, is examined further. Witness is
excused. Closing arguments. IT IS ORDERED taking this matter under advisement.

3:03 p.m. Court is adjourned.




Recorded By Laurie Adams
Deputy Clerk Maureen Williams
